Citation Nr: 0418538	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  99-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of tongue 
cancer, claimed as due to exposure to herbicide agents.  

2.  Entitlement to service connection for nephrolithiasis 
(kidney stones).  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for residuals of a 
para-trachea tumor involving the trachea and the esophagus, 
claimed as due to exposure to herbicide agents.  

5.  Entitlement to an initial disability evaluation greater 
than 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on verified active duty from March 1960 to 
June 1968 and periods of unverified service in the National 
Guard thereafter.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from May 1999, July 2002 and March 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  The May 1999 
decision denied service connection for cancer of the tongue 
on a direct and presumptive basis, and also denied service 
connection for nephrolithiasis and hearing loss.  The July 
2002 decision granted service connection for PTSD, and 
assigned a 30 percent disability evaluation, effective 
February 3, 2000.  The March 2003 decision denied service 
connection for a para-tracheal tumor involving the trachea 
and esophagus.  

In February 2000, the veteran testified at a hearing at the 
RO with respect to the claims for service connection for 
cancer of the tongue, nephrolithiasis and hearing loss.  A 
transcript from the hearing is associated with the claims 
folder.  

In January 2004, the veteran cancelled a hearing scheduled 
before the RO and later, in April 2004, cancelled a 
videoconference hearing scheduled before a Veterans Law Judge 
and requested that his claims folder be forwarded to the 
Board.  

A decision regarding the claim for service connection for 
residuals of a para-trachea tumor involving the trachea and 
esophagus and the initial evaluation for the veteran's 
service-connected PTSD is set forth below.  The remaining 
issues are being remanded to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
if further action is warranted on your part with respect to 
the remanded issues.  


FINDINGS OF FACT

1.  The veteran served in Vietnam for periods of temporary 
duty and is presumed to have been exposed to herbicides, 
including Agent Orange during his Vietnam service.  

2.  The veteran has been diagnosed with a respiratory cancer 
involving the trachea and the esophagus.  

3.  Since the February 3, 2000 effective grant of service 
connection, the veteran's PTSD has been manifested primarily 
by depression, nightmares, intrusive thought and some social 
isolation; these symptoms reflect no more than occupational 
and social impairment with occasional decrease in work 
efficiency.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
para-trachea tumor involving the trachea and the esophagus 
have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  The criteria for an initial evaluation greater than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2003); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In so much as the Board is granting service connection for 
the veteran's claim for service connection for residuals of a 
para-trachea tumor involving the trachea and the esophagus 
herein, the Board's analysis of the RO's compliance with the 
VCAA will focus on the claim for a higher initial disability 
evaluation for his service-connected PTSD.  

In this case, a May 2001 letter generally advised the veteran 
advised of the VCAA as it pertained to then pending claims 
for service connection.  By letter of March 2002, the veteran 
was advised to submit additional evidence for his claim for 
service connection for PTSD and further advised to 
specifically identify claimed stressors.  

In the instant appeal, the issue of the evaluation of 
service-connected PTSD arose in the veteran's September 2002 
notice of disagreement.  In December 2003, VA's General 
Counsel issued an opinion regarding the applicability of the 
VCAA to an issue initiated in a notice of disagreement.  See 
VAOPGCPREC 8-03.  In that opinion the General Counsel held 
that, although VA must notify a claimant of the evidence 
needed to substantiate a claim on receipt of a complete or 
substantially complete application, VA is not obligated to 
inform the claimant of the evidence needed to support an 
issue that is initially raised in a notice of disagreement if 
VA has already given the section 5103(a) notice regarding the 
original claim.  

In this case, VA has already provided notice consistent with 
38 U.S.C.A. § 5103(a).  For these reasons, no further 
procedural development is required to comply with the duty to 
notify under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  During a VA psychiatric examination in 
February 2000 the veteran reported that he had no current or 
prior treatment for PTSD.  Nevertheless, in February 2002, 
the veteran was afforded a VA examination.  The examination 
included a review of the veteran's claims folder, a detailed 
history and a mental status examination.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Service Connection Claim

A.  Background

The veteran's DD-214 reflects that he served on active duty 
with a primary MOS as an engine mechanic.  Service personnel 
records show that he served in the Philippines from February 
1965 to February 1967.  They do not reflect foreign service 
in Vietnam.   His service personnel records reflect that he 
was a flight engineer and that he was the recipient of, among 
others, the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  However, an achievement report for the 
period from July 3, 1966 through December 25, 1966 indicated 
that the veteran was an engine mechanic with a primary 
responsibility of removing and installing engines on C-97 and 
C-124 type aircraft.  The report further reflects that on two 
separate occasions, he was sent on temporary duty to Vietnam 
to change engines on C-97 aircraft.  

A statement from a service comrade indicated that he first 
met the veteran in Danang, Vietnam, in 1966.  At that time, 
the veteran was head of a maintenance recovery team flown in 
from Clark Air Force Base in the Philippines to repair a C-97 
aircraft.  

Service medical records do not show complaints or treatment 
for cancer involving the trachea or esophagus.  

A January 1998 CT scan of the veteran's neck revealed a 
suspicious appearing mass located on the right side, at the 
base of the tongue and inferior oral pharynx and extending to 
involve the hypo pharynx pre-epiglottic region, right 
vallecula, and sinus just above the aryepiglottic fold.  A 
biopsy revealed malignant cells, squamous cell carcinoma, 
right and left neck nodes.  A tongue biopsy revealed a large, 
bulky exophytic tumor in the right base of the tongue 
crossing the midline and extending to the lateral pharyngeal 
wall on the right side.  

The veteran underwent frequent radiation treatment and 
chemotherapy treatment in February and March 1998.  

A March 1998 letter from A.S., M.D. indicated that the 
veteran was initially seen in January 1998 with a carcinoma 
of the base of the tongue and bilateral metastatic disease.  
He was taken for a biopsy and endoscopy on January 15, 1998, 
the results of which confirmed the diagnosis.  The veteran 
was then referred for radiation and chemotherapy treatments.  

A June 1998 CT scan revealed that the large right neck mass 
had nearly completely resolved.  The majority of the lymph 
nodes had decreased in overall size.  The right tongue mass 
had nearly completely resolved.  The impression was marked 
favorable treatment response with resolving bilateral neck 
adenopathy, as well as improvement in the right tongue base 
lesion.  

In January 1999, the veteran reported swelling in the neck.  
A CT scan performed that month yielded an impression of 
probable internal enlargement of the left lymph node deep to 
the sternocleidomastoid muscle at the level of the cricoid 
cartilage.  In February 1999, he was afforded a PET scan of 
the neck mass.  The impression was that the left neck mass 
was consistent with a hypermetabolic lesion, probably 
representing a recurrence malignancy.  

Thereafter, in February 1999, the veteran underwent a left 
neck dissection with implantation of radioactive seeds.  

A PET scan in April 1999 revealed that the left neck mass was 
gone, but there were similar but smaller focal abnormalities 
slightly posterior to the previous lesion within the 
posterior triangle of the left side of the neck.  

An October 1999 CT scan of the thorax found no evidence of 
adenopathy or metastatic disease.  

A January 2000 VA oncology note indicated that the veteran 
was doing well with no evidence of recurrence or new disease.  
He was followed for related complaints of xerostomia and poor 
dentation.  

In a February 2000 note from M.Z., M.D., the veteran informed 
his physician that he was exposed to herbicides or Agent 
Orange in the service and radium treatment as a child.  The 
examiner noted that exposure to herbicides "could possibly" 
be a risk factor for the development of his base of tongue 
cancer in addition to radium treatments he received as a 
child 40-45 years in the past.  

A September 2000 CT scan found no significant interval change 
in the appearance of the thoracic and upper abdominal 
contents.  

However, in January 2001, the veteran complained of vocal 
cord paralysis.  A MRI scan noted a large mass lesion in the 
left tracheo-esophageal groove.  This likely compressed the 
recurrent laryngeal nerve and caused the left vocal cord 
paralysis.  The mass, reportedly, represented either a 
necrotic lymph node or local recurrence of a tumor.  

A March 2001 neck biopsy characterized the mass as an 
invasive squamous cell carcinoma.  In July 2001, the veteran 
underwent radiation therapy.  

A September 2001 CT scan found that the previously noted 
homogeneous mass, which appeared to be invading the posterior 
wall of the trachea, was no longer apparent.  The esophagus 
was slightly thickened, however, no tumor mass was seen.  The 
left sided vocal cord had returned to near normal position.  
However, a CT scans and a direct laryngoscopy in October and 
November 2002, revealed the recurrence of the tumor.  
Additional chemotherapy was undertaken in December 2002.  

There are no records subsequent to December 2002 associated 
with the claims folder.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in wartime 
service.  38 U.S.C.A. §§ 1110.  A veteran who, during active 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed at 38 C.F.R. § 3.309(e) (2003), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  

Where a veteran served 90 days or more, and a presumptive 
disease such as malignant tumors become manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such diseases shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  

The specified diseases are:  chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx), and 
diabetes mellitus (Type 2).  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  
"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  

Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  Service on a deep water naval vessel in waters off 
the shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term 
"Vietnam era" means the period beginning on February 28, 
1961 and ending on May 7, 1975 in the case of a veteran who 
served in the Republic of Vietnam during that period).  See 
VAOPGCPREC 27-97.  

Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does 
not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.  

The veteran contends that his residuals of the pera-trachea 
tumor are due to exposure to herbicides.  He contends that he 
spent time in Vietnam while on temporary duty from the Clark 
Air Force base in the Philippines.  

The Board finds that veteran's contention that he served in 
Vietnam credible.  It is consistent with the statement 
supplied by a former service comrade, and more importantly, 
is consistent with documentation in his personnel records 
that he was in fact sent on missions to Vietnam to assist in 
the repair of aircraft.  As such, the Board finds that the 
veteran "served in Vietnam" for purposes of applying 
38 C.F.R. § 3.107.  

Having found that the veteran served in Vietnam, it follows 
that the veteran was presumptively exposed to herbicides.  
There is no competent evidence that a malignant tumor 
occurred in service or in the year following service.  
Rather, the record reflects that in January 2001, the veteran 
was found to have a malignant mass in the left trache-
esophageal groove.  The malignant mass was later described as 
an invasive squammous cell carcinoma.  Although, a squammous 
cell carcinoma is not specifically listed as a presumptive 
disease associated with exposure to herbicides, respiratory 
cancers are specifically included.  The regulation provides 
that respiratory cancers includes cancer of the lung, 
bronchus, larynx or trachea.  38 C.F.R. § 3.309.  
Accordingly, the Board finds that the veteran's squammous 
cell carcinoma in the left trache-esophageal groove falls 
within the category of diseases presumptively associated with 
exposure to herbicides.  As such, service connection for 
residuals of a para-trachea tumor involving the trachea and 
the esophagus is warranted.  

III.  Evaluation of PTSD

A.  Background

In April 2000, the veteran filed a claim seeking service 
connection for PTSD.  

Submitted with his claim was a February 2000 VA mental health 
clinic evaluation.  Therein, the veteran reported that he had 
no prior psychiatric treatment and had generally functioned 
well until the onset of his throat cancer.  He reported that 
since being diagnosed with cancer, he had been more in touch 
with his traumatic experiences in Vietnam.  He had daily 
thoughts of Vietnam and frequent nightmares.  He had feelings 
of vigilance, which he related to knowing that cancer could 
reoccur and periods of sadness and dysphoria.  The assessment 
was mild, chronic PTSD due to combat exposure in Vietnam.  A 
Global Assessment of Functioning (GAF) score of 65 was 
assigned.  Following his evaluation, the veteran reported 
that he was not interested in going on medication or 
attending group or individual therapy, but would report back 
if his symptoms worsened.  

The veteran was afforded a VA PTSD examination in February 
2002.  The veteran reported that since the diagnosis of 
cancer, he had periods of severe depression.  He also 
reported that he started to have recurring dreams of 
experiences in Vietnam.  He reported that three experiences 
in Vietnam were particularly disturbing.  The first, when a 
Vietnamese women detonated a bomb, killing herself and a 
security guard, the second, in Saigon, when he was almost hit 
by automatic weapons fire and the third, when he saw bodies 
of men hit by mortar fire.  

The veteran stated that he was vigilant in public and 
endorsed a an increased startle response.  He said that he 
tended to be socially withdrawn, but concentrated his energy 
on his relationship with his wife, which he described as 
strong as supportive.  Upon mental status examination, his 
thoughts were logical and goal-directed.  He denied any 
hallucinations, delusions, suicidal or homicidal ideation.  
He described his mood as "emotional" and reported periods 
of severe depression following his cancer diagnosis.  He 
reported panic attacks after waking from nightmares.  The 
veteran stated that his emotional functioning was 
significantly impaired as a result of his cancer, his 
disturbing dreams, and the fact that he was no longer able to 
work as an aircraft consultant.  

The examiner's assessment was chronic and moderate PTSD and 
recurrent depression.  Psychosocial problems and 
environmental factors that impacted the diagnosis were the 
veteran's cancer and financial stress.  A GAF score of 55 was 
assigned, representing his current impairment as well as his 
impairment in the past year.  

B.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's psychiatric disability has been rated as 30 
percent disabling under the Diagnostic Code 9411 since 
February 3, 2000 effective date of the grant of service 
connection.  Under such Diagnostic Code, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

The medical evidence of record indicates, that since the 
February 3, 2000 effective date of the grant of service 
connection, the veteran's PTSD has been manifested primarily 
by intrusive thoughts, nightmares with occasional panic 
attacks, vigilance, some social isolation and dysthymia.  
Generally, however, the veteran was able to function 
satisfactorily.  He was not on any psychiatric medications 
and did not partake in group or individual therapy.  
Considering the evidence in light of the above referenced 
criteria, the Board finds that these symptoms are consistent 
with an initial 30 percent, but no higher, evaluation, under 
Diagnostic Code 9411.  

In this respect, the competent medical evidence does not show 
that the veteran's symptomatology, at any time following the 
grant of service connection for PTSD, was consistent with a 
50 percent or higher evaluation.  For example, there was no 
evidence that the PTSD resulted in impaired judgment, 
difficulty understanding complex commands or impaired memory.  

The Board also finds that the assigned GAF scores likewise 
provide no basis for assignment of any higher evaluation in 
this case.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Scores 
range from 0 to 100.  There is no question that the GAF score 
and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).

As indicated above, VA examiners have assigned GAF scores 
ranging from 55 to 65.  According to the DSM, IV, scores from 
61 to 70 are reflective of some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores from 51 to 60 are 
reflective of moderate symptoms or moderate difficulty in 
social, occupational and school functioning.  The GAF scores 
ranging from 55 to 65 are consistent with the 30 percent 
disability rating assigned are further consistent with the 
mild to moderate symptoms found upon examination.  The GAF 
scores alone do not support the assignment an evaluation 
greater than that currently assigned.  

Hence, the record presents no basis for assignment of a 
higher schedular rating for PTSD.  Additionally, the Board 
finds that there is no showing that the veteran's PTSD has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Put another 
way, the 30 percent rating assigned adequately compensates 
the veteran for the severity of his PTSD.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
the veteran's claim for an initial disability evaluation in 
excess of 30 percent for service-connected PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for a higher evaluation, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A § 5107(b); 38 U.S.C.A. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 




ORDER

Service connection for residuals of a para-trachea tumor 
involving the trachea and esophagus is granted.  

An evaluation greater than 30 percent for service-connected 
PTSD is denied.  

REMAND

The Board finds that additional development is required with 
respect to the claims for service connection for residuals of 
tongue cancer, hearing loss and for kidney stones.  

In regards the claim for service connection for residuals of 
tongue cancer, the record includes a February 2000 statement 
from M.Z., M.D., that indicated that exposure to herbicides 
in service as well as radium treatment as a child were 
possible risk factors in the development of his tongue 
cancer.  The Board finds that the examiner's opinion is 
speculative in nature and is of limited probative value.  See 
generally, Bostain v. West, 11 Vet. App. 124, 127-28, quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus).  
Nevertheless, the veteran has never been afforded a VA 
examination with respect to the claim.  The Board notes that 
the VCAA, cited to above, requires VA examination to include 
an opinion with respect to the etiology of the claimed 
disability.  In this respect, the VCAA and implementing 
regulations provide that VA examinations should be ordered to 
address matters that require medical knowledge, to include 
the question of nexus, if needed to resolve the issue on 
appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  

Additionally, and in regard, the claim for service connection 
for hearing loss, the veteran was seen at the VA audiology 
clinic in November 1999.  Therein, the veteran reported 
complained of hearing loss, tinnitus and dizziness.  He 
reported that dizziness started following his chemotherapy.  
He reported a history of occupational noise exposure in the 
military.  Audiometric testing revealed mild sensorineural 
hearing loss in the right ear above 4000 hertz and moderate 
sloping to profound sensorineural hearing loss above 2000 
hertz of the left ear.  Impaired hearing will be considered 
to be a disability when the auditory threshold for any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when the speech 
recognition score is lower than 94 percent.  38 C.F.R. § 
3.385 (2003).  However, in this case, while the veteran was 
found to have hearing loss in each ear, the test results 
corresponding to the individual frequencies listed in 
38 C.F.R. § 3.385 were not included in the examination 
findings.  Moreover, while a positive history of military 
noise exposure was noted in the examination findings, no 
opinion was expressed as to the relationship between current 
hearing loss and the veteran's military service.  
Accordingly, the Board finds that further audiological 
examination is warranted.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  

Prior to arranging for the veteran to undergo VA examination, 
the RO should, as indicated above, attempt to obtain all 
outstanding treatment records from any source identified by 
the veteran.  

In regards the claim for service connection for kidney 
stones, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or from 
an injury incurred or aggravated during inactive duty for 
training (INACDUTRA). 38 U.S.C.A. §§ 101(24) (West 2002), 
1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303.  The veteran 
seeks service connection for kidney stones.  Thus, as such is 
not an "injury", but rather a "disease" service connection 
would only be warranted if such was incurred during ACDTUTRA.  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty. 38 
U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is 
full-time duty performed by members of the National Guard of 
any state. 38 C.F.R. § 3.6(c)(3) (2002). 

The veteran contends that kidney stones were first incurred 
during ACDUTRA in March 1980.  Indeed service medical records 
show treatment for a retained renal calculus in March and 
April 1980.  Service personnel records are associated with 
the claims folder.  However, they only pertain the veteran's 
earlier period of active duty service.  Thus, the Board is 
unable to verify, based upon the record as currently 
developed whether the veteran was serving on ACDUTRA at the 
time of incurrence of kidney stones in March 1980.  

Accordingly, upon remand, the RO must attempt to obtain 
verification from the service department as the periods of 
active duty versus inactive duty in March and April 1980.  If 
the RO obtains verification that the veteran was serving on 
ACDUTRA in March and April 1980, then the veteran should be 
scheduled a VA examination to determine the relationship if 
any between his current disability and that incurred in 
service.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claims.

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should contact the service 
department and attempt to verify periods 
of ACDUTRA for March and April 1980, when 
it is alleged that the veteran first was 
diagnosed with kidney stones.  Any 
records or information obtained must be 
made part of the claims folder. The 
search effort should be documented in the 
claims folder and if any such effort 
produces negative results, documentation 
to that effect should be placed in the 
claims file.  

2.  The RO should contact the veteran and 
afford him another opportunity to 
identify or submit pertinent evidence, 
not already of record, in regards to the 
claims on appeal.  

3.  After receiving the appellant's 
response, if any, the RO should assist 
the appellant in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After the veteran responds and all 
records/responses from each contacted 
entity have been associated with the 
claims file (or a reasonable time period 
for the veteran's response has expired), 
the RO should arrange for the veteran to 
undergo VA oncology and VA audiologic 
examinations at the appropriate VA 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail and 
clinically correlated to a specific 
diagnosis.  

Based on examination, review of the 
record, and the veteran's assertions, the 
oncology examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is, at least 
as likely as not, (i.e. is there at least 
a 50 percent probability) that any 
currently residuals of tongue cancer 
originated in service; or, was otherwise 
caused by any incident that occurred 
during service; or, was manifested within 
one year following the veteran's 
separation from service.

Additionally, the examiner should respond 
to the following questions:  1.  Are 
residuals of tongue cancer a 
"respiratory cancer"?  Are residuals of 
tongue cancer, initially diagnosed 
variously as a squamous cell carcinoma 
and a exophytic tumor a "soft tissue 
sarcoma"?  

The audiologic examiner should 
specifically indicate whether the veteran 
currently has hearing loss in either ear 
to an extent recognized as a disability 
for VA purposes (i.e. an auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz of 40 
decibels or greater; or an auditory 
threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent.)  

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that (1) any 
currently demonstrated hearing loss is 
the result of injury or disease incurred 
in or aggravated by the veteran's 
service; and (2) any recurrent tinnitus 
is the result of injury or disease 
incurred in or aggravated by the 
veteran's service.  

The examiners should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the RO verifies that the veteran 
served on ACDUTRA during the time period 
when kidney stones were first manifested 
in service (March and April 1980), then 
the veteran should be afforded a VA 
genitourinary examination.  

Based on examination, review of the 
record, and the veteran's assertions, the 
oncology examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is, at least 
as likely as not, (i.e. is there at least 
a 50 percent probability) that any 
currently kidney stone disorder 
originated in service; or, was otherwise 
caused by any incident that occurred 
during service; or, was manifested within 
one year following the veteran's 
separation from service.

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA and any other applicable legal 
precedent has been accomplished.  

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations), and afford 
them the appropriate me period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).   

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



